Per Curiam,
Plaintiff filed a bill in equity praying specific performance of a written agreement for the sale to him of a piece of real estate; after hearing, on pleadings and proofs, the bill was dismissed and this appeal followed*
The chancellor found that the earnest money to bind the contract was represented by a $200 check, payment of which was subsequently stopped by plaintiff; and he refused to find, as requested by plaintiff, that this had been done at defendants’ suggestion. Moreover, the chancellor found that plaintiff never tendered another *229and larger sum, which the latter claims was to be substituted for the check in question. These findings are supported by competent and sufficient, though contradicted, evidence.
The decree is affirmed at cost of appellant.